Citation Nr: 1002260	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  02-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating, greater than 50 
percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in May 2008, which vacated an April 
2007 Board decision and remanded the case for additional 
development (the Board remanded for the additional 
development in September 2008).  The issue initially arose 
from a March 2002 rating decision by the Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 30 percent rating, effective October 29, 2001.  A rating 
action in March 2004 increased the rating to 50 percent, 
effective October 29, 2001.

In October 2004, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The Veteran appealed the Board's decision to the 
Court.  In an order issued in June 2005, the Court vacated 
the Board's October 2004 decision and remanded the case to 
the Board for appropriate action consistent with the matters 
raised in the Joint Motion for Remand.  In November 2005, the 
Board then remanded for additional development, including the 
scheduling of a new VA examination.  The subsequent 
examination and adjudication of the claim led to the Board's 
April 2007 decision, which was vacated in the Court's May 
2008 order.  As noted above, the Board then issued a remand 
in September 2008 for appropriate action consistent with the 
matters raised in the more recent Joint Motion for Remand, 
including the scheduling of an additional VA examination.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At all times relevant to this decision, the persuasive 
evidence demonstrates that the Veteran's PTSD is manifested 
by not more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

3.  The Veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a service connection claim 
for PTSD in November 2001.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in November 2001 and July 2003, and by the Appeals Management 
Center (AMC) in correspondence dated in December 2005, June 
2006 and October 2008.  The letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in October 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the June 2006 and 
October 2008 letters.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  In June 
2006 the Social Security Administration (SSA) responded that 
the Veteran did not file for disability benefits.  He was 
also afforded VA medical examinations in December 2003, 
October 2006, and June 2009 to assess the current nature of 
his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
60
?
51
Moderate symptoms (e.g., flat affect and 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating, greater than 50 
percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in May 2008, which vacated an April 
2007 Board decision and remanded the case for additional 
development (the Board remanded for the additional 
development in September 2008).  The issue initially arose 
from a March 2002 rating decision by the Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 30 percent rating, effective October 29, 2001.  A rating 
action in March 2004 increased the rating to 50 percent, 
effective October 29, 2001.

In October 2004, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The Veteran appealed the Board's decision to the 
Court.  In an order issued in June 2005, the Court vacated 
the Board's October 2004 decision and remanded the case to 
the Board for appropriate action consistent with the matters 
raised in the Joint Motion for Remand.  In November 2005, the 
Board then remanded for additional development, including the 
scheduling of a new VA examination.  The subsequent 
examination and adjudication of the claim led to the Board's 
April 2007 decision, which was vacated in the Court's May 
2008 order.  As noted above, the Board then issued a remand 
in September 2008 for appropriate action consistent with the 
matters raised in the more recent Joint Motion for Remand, 
including the scheduling of an additional VA examination.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At all times relevant to this decision, the persuasive 
evidence demonstrates that the Veteran's PTSD is manifested 
by not more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

3.  The Veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a service connection claim 
for PTSD in November 2001.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in November 2001 and July 2003, and by the Appeals Management 
Center (AMC) in correspondence dated in December 2005, June 
2006 and October 2008.  The letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in October 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the June 2006 and 
October 2008 letters.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  In June 
2006 the Social Security Administration (SSA) responded that 
the Veteran did not file for disability benefits.  He was 
also afforded VA medical examinations in December 2003, 
October 2006, and June 2009 to assess the current nature of 
his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009)

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background

The earliest record of treatment for PTSD in the claims file 
is an October 2001 VA treatment record when the Veteran 
complained of increased anxiety and some depressed mood.  He 
denied suicidal ideation, and was not on any prescribed 
medications.  He reported nightmares and gave a history of 
combat exposure.  The assessment was PTSD with alcohol 
dependency, and a GAF score of 48 was assigned.  The social 
worker recommended evaluation by a VA psychiatrist.  In an 
assessment in October 2001, the VA psychiatrist noted that 
the Veteran began drinking heavily after service as this 
allowed him to sleep through the night without nightmares or 
anxiety.  On mental status examination, he was coherent, 
pleasant, dressed appropriately, with no thought disorder.  
He had an appropriate affect and he denied ever having 
suicidal thoughts.  He described withdrawing from his family, 
but less frequently at the time of the exam than in the past.  
He reported daily alcohol consumption, hyperalertness, 
insomnia, exaggerated startle response, nightmares, and 
externally-triggered flashbacks as well as intrusive thoughts 
regarding his Vietnam stressors.  The diagnosis was chronic 
PTSD and alcohol dependency.  A GAF score of 50 was assigned.  
Additional GAF scores from November and December 2001 were 49 
and 50, respectively.  

During a February 2002 VA fee-basis psychiatric examination, 
the Veteran related a history of the PTSD to the examiner.  
His subjective complaints included flashbacks, nightmares and 
a reduction in his ability to enjoy life.  He was self 
employed as a plumber, which he related he enjoyed.  He 
enjoyed spending time with his grandchildren.  On mental 
examination, he was oriented to time, place and person; his 
speech was goal directed; there were no tangential 
connections and no pressure of speech; his affect was 
described as depressed and anxious, congruent to mood; he 
experienced feelings of guilt and he experienced flashbacks 
of Vietnam.  The Veteran did not have suicidal or homicidal 
thoughts; there were no reports of hallucinations or 
delusions.  His short term and long term memory was not 
impaired; as he was able to remember the names of the last 
five presidents.  He made several errors in mathematical 
calculations; there were no problems in the area of impulse 
control; he showed good capacity for personal and social 
judgment.  He was also able to gain insight into his 
feelings.  The diagnosis was severe PTSD, due to service in 
Vietnam, and his GAF score was 45.  The examiner noted 
frequent flashbacks and nightmares connected to an episode in 
Vietnam..
On his substantive appeal the Veteran indicated that he felt 
his symptoms were worsening.  He stated he was losing his 
concentration and memory, becoming more depressed, having 
more frequent flashbacks, and feeling more adverse toward 
having social interactions.

VA outpatient treatment records dated from February 2002 to 
June 2002 are of record.  In February 2002, the Veteran was 
noted to be pleasant and oriented to person, place and time.  
Testing revealed moderate depression.  He denied suicidal 
ideation.  He noted additional intrusive thoughts about 
Vietnam, sadness and low energy.  The record noted the 
Veteran also suffered from Parkinson's disease.  He described 
avoiding crowds and social situations, but that his wife was 
very supportive.  He was "struggling to maintain job work 
level."  He was assessed with a GAF score of 49.  In May 
2002 the GAF score was 45.  In a June 2002 record the Veteran 
described a birthday party for his daughter where he felt 
uncomfortable in his own house because it was crowded with 
people.  He also noted that Memorial Day had been difficult 
for him.  He was assessed with a GAF score of 40.  

On VA psychiatric examination, dated in December 2003, the 
Veteran's subjective complaints included difficulty sleeping 
and flashbacks.  He continued to run his own plumbing 
business.  He mentioned his family, indicating that he had 
children and grandchildren.  He related that it was his 
wife's opinion that they (the Veteran and his wife) did not 
socialize as frequently as they used to.  The examiner 
reviewed the February 2002 VA psychiatric examination and 
concluded that the December 2003 VA psychiatric examination, 
in many ways, repeated the February 2002 VA psychiatric 
examination.

On mental examination the Veteran was cooperative, articulate 
and oriented to time, place and person.  His speech was goal 
directed.  His affect was that of a depressed, anxious 
individual who was subject major mood variations.  He 
socially isolated himself.  He related only to veterans who 
endured similar military experiences and he had high 
survivor's guilt.  The Veteran was not suicidal or homicidal.  
He experienced no delusions and no hallucinations.  The 
diagnosis was PTSD with depressive features. The examiner 
reported a GAF score of 51 and suggested that the Veteran 
resume treatment with a VA social worker.

At the urging of the VA examiner, the Veteran again sought VA 
treatment in February 2004 after a two year absence.  He was 
still self-employed at this return visit, but was having 
difficulty doing his job.  He reported continued anxiety and 
depression, and new problems of jealousy regarding his wife 
and mistrust with contractors at work.  A GAF score of 50 was 
assigned.

During an August 2004 VA Mental Health Clinic visit, the 
Veteran described worsening anxiety, more depression, and 
more isolative behavior to the VA social worker.  He was 
losing ambition at work, and delegating a lot of his 
responsibilities.  He continued to have sleeping problems, 
and had noticed a recent (past six months) increase in 
forgetfulness.  He described a consistent nightmare that he 
was suffocating.  He was not on medication for his 
PTSD/depression as he was unsure he wanted to take an 
additional medication in addition to that which he was taking 
for his Parkinson's disease.  He was assigned a GAF of 46.

The Veteran was afforded a VA psychiatric consultation in 
October 2004.  He was not on psychotropics.  He continued to 
be full-time self-employed and living with his wife and 
youngest daughter.  He noted he had a "very good 
relationship" with his wife.  He described weekend drinking 
at the time, up to 15 beers, with occasional weekday 
drinking.  He complained of continued and worsening memory 
loss, at which the examiner noted that alcohol affected the 
hippocampus and suggested that the Veteran attempt to quit 
drinking immediately as his memory problems were likely 
alcohol related.  He presented as alert, with good hygiene, a 
subdued mood, relaxed, and with no signs of psychosis.  The 
examiner noted that though the Veteran complained of memory 
issues he was a well-organized historian.  He demonstrated 
cognitive flexibility, intact basic reasoning, and the 
examiner even noted a pleasant use of humor.  The examiner 
also noted that the anticholinergics he was on for his 
Parkinson's disease may affect his memory.  The diagnosis was 
PTSD and a GAF of 45 was assigned.

In a follow-up evaluation with the same examiner in December 
2004, the Veteran noted that his relationship with his live-
in daughter had improved over the prior six months, and that 
he was getting along pretty well with her and his wife.  He 
had a low mood, sincere manner, good hygiene, and was 
cognatively intact during the evaluation.  He had no signs of 
psychosis and no evidence of suicidal ideation.  He described 
a past episode of three months of sobriety where he "was 
fine."  He admitted to an increase of drinking, at least 
some everyday, since the prior evaluation.  A GAF of 45 was 
assessed.  

In a March 2005 social worker evaluation, the Veteran was 
still living with his wife and daughter, getting along 
"surprisingly very well."  He was still working a lot.  He 
bought a new bed and reported better sleep.  He was alert 
with good hygiene and in fairly good spirits.  There were no 
signs of psychosis or suicidal ideation.  He had a relaxed 
manner, a good use of humor, and was cognatively intact.  A 
GAF of 45 was noted.

In May 2005, he noted to the VA social worker that he was 
"drinking more than [his] family wants on occasion," but 
that he had cut back.  He stopped taking citalopram 
(antidepressant) as he thought it made his memory worse.  He 
continued to self-isolate by avoiding social gatherings.  A 
GAF score of 50 was noted.  

Du8irng his August 2005 treatment, the Veteran explained that 
he had been diagnosed with thyroid cancer.  In November 2005, 
he noted he had not drunk in five months because he was being 
treated for his thyroid cancer.  He continued to get along 
with and live with his wife and daughter.  He also described 
his sleep as very good, and that his memory had improved with 
his hiatus from alcohol.  By January 2006, he had become 
discouraged by his health problems.  He had started drinking 
again, but not daily.  He was overwhelmed by his medical 
appointments and the medications he was taking for his 
Parkinson's disease and thyroid cancer.  He had started to 
oversleep and gain weight after the thyroid treatment.  The 
social worker assessed him with a GAF score of 45 at each of 
the above evaluations.

In March 2006, his anxiety was worse but his depression felt 
manageable.  He started having nightmares where he would wake 
his wife by screaming out in his sleep.  His energy and 
ability to do his job were affected by the medication he was 
prescribed after his thyroid surgery.  He was assessed with a 
GAF of 50.  In September 2006, he related that after his 
prescription of Artane (antispasmodic) was reduced, the his 
memory improved, he felt better and his depression was 
manageable.  He still reported anxiety and avoiding crowds.  
He cut back on his alcohol consumption to two beers a day.  A 
GAF score of 50 was assigned.

The Veteran was afforded a VA PTSD examination in October 
2006, and his claims file was reviewed prior to his 
interview.  He reported difficulty sleeping, waking up at 
night, experiencing flashbacks, having survivor's guilt, and 
thrashing around in his sleep more often.  He reported that 
symptoms of inner psychic agitation, flashbacks and 
nightmares continued on a regular basis, as well as attention 
and concentration issues.  He reported no major remissions of 
PTSD symptoms since his prior VA examination.  The Veteran 
also described difficulty conversing and social isolation, 
particularly with crowds.  His alcohol consumption had 
reached 30 beers a day.  He was still working, but only 10 
hours a week at the time of the examination, which he 
attributed to his Parkinson's disease and his difficulty 
concentrating.  The examiner noted that the Veteran was still 
involved with his wife and family, and that his phone went 
off several times during the interview for work-related 
reasons.  The Veteran noted that social situations were 
difficult for him as he disliked crowds and his memory 
problems made contact and communication with others 
difficult.  On mental status examination he was oriented to 
person, place and time.  The rate and flow of his speech was 
within normal limits.  His memory function for military 
events was within normal limits.  He acknowledged that his 
memory was being followed and he was undergoing an extensive 
neuropsychological evaluation.  His affect was numb and 
blunted, his motor activity was tense, and his judgement was 
fair.  There was no evidence of any thought disorder, 
delusions, disorganized thinking, or hallucinations.  He 
denied suicidal or homicidal ideation.  The examiner assessed 
a GAF of 50.  The examiner also noted that the Veteran's 
attention and concentration problems, difficulty sleeping, 
and tremors from his Parkinson's disease all contributed to 
his occupational difficulties, though he continued to work.  
The examiner could not differentiate the Veteran's employment 
to be the result of any specific symptom.

In January 2007 VA outpatient treatment records, the Veteran 
related having had an operation on a vein in his leg, and was 
taking several medications, including Artane (antispasmodic) 
three times a day.  He reported that his memory was better.  
He reported he stopped drinking on New Year 's Day.  He 
continued to toss in his sleep and almost hit his wife.  
During his March 2007 therapy session, he reported he started 
drinking again, and taking citalopram (antidepressant) again.  
He reported an angry outburst at a friend during a game of 
cards.  He stated he almost struck his wife in his sleep and 
that he had jumped out of bed and yelled in his sleep also.  
He gave up his self-employment and started working for 
someone else, but felt that the situation would not last.  By 
July 2007, the Veteran had struck his wife in his sleep 
several times and was yelling in his sleep.  He reported an 
increase in nightmares as his antidepressant was no longer 
helping him sleep.  He also reported a friend from Vietnam 
had recently died from cancer.  He was again given a gave 
score of 50 for each of these visits.  

Two weeks later in July 2007 he was given an initial 
psychiatric evaluation where the Veteran stated his drinking 
was not out of control, but that he liked to drink.  He 
continued to "drink with friends at the VFW or at home."  
He noted that he felt good but that his nightmares were 
returning.  He also reported that he would avoid talking to 
people at work as much as possible, and that he had become 
more irritable with his wife at night.  He was easily able to 
fall asleep but would wake up several times during the night, 
though he reported feeling rested in the morning.  He noted 
that he was an inspector for two towns and self-employed 
part-time, but that he had been working full-time two months 
ago.  He continued to live with his wife, and noted that his 
older daughter lived next door.  The evaluator noted the 
Veteran was engageable and pleasant with his speech within 
normal limits.  His mood was "fine" and his affect was 
appropriate and full (smiling).  He had good concentration 
and remote memory, with intact abstract thinking.  The 
evaluator noted the PTSD symptoms of irritability, isolating 
and interrupted sleep with nightmares.  Also noted that he 
was capable of limited social drinking, "although even that 
may have negative consequences."  

In February 2008 the Veteran reported he had stopped drinking 
the week prior.  He was attempting to help a friend's widow 
apply for VA benefits at the time.  He indicated he had 
increased insomnia and that his wife told him he was speaking 
Vietnamese in his sleep.  He was given a GAF score of 50.

In August 2008 he left his wife, they had been married for 
more than 30 years.  He also indicated he stopped taking his 
antidepressants and he stopped drinking.  He did continue 
contact with this children.  He stated he was still 
isolative, and had disturbed sleep and nightmares.  He was 
still employed.  He was given a GAF score of 50.

By October 2008 he was back with his wife, and he stated they 
had been apart for a month.  He stated he was working less 
and had started drinking on the weekends.  He refused to take 
antidepressants due to their side effects.  He was given a 
GAF score of 50.

In November 2008 he reported continuing to work on his 
relationship with his wife.  He noted he was having more and 
more difficulty working due to his Parkinson's disease and 
his PTSD.  He continued to drink on occasion.  He was given a 
GAF score of 45.

According to the claims file, his next mental health 
treatment session was not until April 2009.  He reported that 
the communication with his wife had improved, but that he 
continued to have nightmares and avoidance behavior.  He had 
recently contacted a Vietnam friend.  He was continuing to 
drink four to six drinks roughly three to four times a week.  
He was being followed by a neurologist and had stopped taking 
Artane (antispasmodic) as it clouded his thinking.  His 
tremors had worsened and he was having more problems doing 
his job because of "the physical demands with Parkinson's."

The Veteran was again afforded a VA PTSD examination in June 
2009, where his records and claims file were reviewed in 
conjunction with the interview.  He stated in the interview 
that he had worked all his life, but that he had to give up a 
lot of his work because of his difficulty concentrating and 
because of the tremor from his Parkinson's disease.  At the 
time of the examination he was working 12 hours a week.  He 
noted he had been married for 39 years and that, of late, his 
marriage has become shaky, partially because of his ongoing 
alcohol abuse.  He drinks at least four drinks a day.  He 
reported liking to go fishing.  On mental status examination 
the examiner noted he was casually dressed with no overt 
evidence of a thought disorder.  The Veteran denied 
delusions, hallucinations, or suicidal/homicidal ideation.  
He had a rather flat affect and no eye contact.  He reported 
memory difficulties.  His speech was within normal limits.  
He denied panic attacks during the day, but stated he 
occasionally woke up at night in a panic.  He had ongoing 
sleep problems, with some initial insomnia.  As for his PTSD 
symptoms, he reported having nightmares once or twice a week, 
and occasionally awaking feeling like he could not catch his 
breath.  He had hyper-reactions to noises, such as cars back-
firing or rifles firing.  He had difficulty dealing with 
crowds.  The examiner noted he showed "a reduced reliability 
in productivity from flattened affect, difficulty 
understanding complex commands, impairment of short term 
memory, difficulty with his mood and with motivation and 
frequent depression." (emphasis added).  He had difficulty 
maintaining work and social relationships.  He worked part-
time, had recently had problems in his marriage, and 
continued to abuse alcohol.  It was noted his Parkinson's 
disease also affected his occupation.  The examiner felt the 
Veteran was incapable of full time employment since he was 
having significant difficulty managing his part-time 
employment in part due to memory and concentration problems 
and irritability from PTSD.  The examiner gave him a GAF 
score of 45, which he noted was "consistent with his 
significant social and occupational impairment."  He also 
noted the Veteran, under Axis IV of his diagnosis, was 
"moderate from reduced unemployment, marital difficulties, 
PTSD symptoms and Parkinson's."

Analysis

As evidenced by the continuation of the appeal of this case, 
the Veteran feels that his PTSD is more severe than is 
contemplated by his rating of 50 percent.  

The Veteran's VA treatment records and VA examination reports 
noted consistently that his PTSD symptoms were nightmares, 
difficulty sleeping, intrusive thoughts, substance abuse 
(alcohol), and avoidance of crowds or social activity.  His 
affect was noted to be depressed, anxious, normal, numb and 
flattened.  His speech was always within normal limits, and 
he was noted to have a good sense of humor by several 
different evaluators.  The Veteran did not note panic attacks 
during his treatment sessions, though he noted waking in a 
panic on occasion.  This is certainly less than "near 
continuous panic or depression affecting the ability to 
function" that is described for a 70 percent rating.  
Additionally, though the he complained of memory impairment, 
the medical evidence indicates this may have been a side 
effect of a prescription medication and his alcohol 
consumption, and in several evaluations the Veteran had an 
intact memory.  He did show impaired judgment in his alcohol 
use according to the June 2009 examiner.  He was consistently 
noted to have intact abstract thinking.  

Regarding his social and work relationships, the Veteran was 
noted to have been married to his wife for more than 30 
years, to have good relationships with his children, to have 
occasional social drinks with friends at the VFW, and to have 
been self-employed since 1983.  In 2008 he started to have 
marital difficulty and briefly separated form his wife.  He 
recently had to cut his work hours down to 12 hours a week, 
partially due to his PTSD, but also to a large extent because 
his tremors from his Parkinson's disease and due to his 
memory impairment.  

As to the directions in the Joint Motion that formed the 
basis for the Court's Order in June 2005, the Board notes 
that it has considered all the GAF scores in the context of 
the entire record and finds that the totality of the evidence 
compels a finding that an increased rating is not warranted.  
VA mental health treatment records consistently rated the 
Veteran with a GAF score between 40 and 51, with the majority 
being either 45 or 50.  However, as noted above, GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).) (2009).  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).  The Board notes the absence of suicidal 
ideation, severe obsessional rituals or the inability to keep 
a job in this Veteran's case, as evidence that the GAF 
scores, either alone or in conjunction with the rest of the 
competent evidence, do not support an increased rating. 

As to the directions in the Joint Motion that formed the 
basis for the Court's Order in May 2008, the Board notes that 
the June 2009 VA examiner followed the directions set forth 
in the September 2008 remand.  The Board's September 2008 
remand requested that the June 2009 examiner choose the 
between three descriptions of PTSD symptoms, which 
description was the most similar to the Veteran's symptoms.  
The examiner quoted the description (provided in the 
September 2008 remand and corresponding to the description 
for Diagnostic Code 9411) beginning "occupational and social 
impairment with reduced reliability and productivity," as 
relating to the Veteran's symptoms.  This description, along 
with the continued descriptions of his symptoms since October 
2001, is consistent with an evaluation of 50 percent 
disabling.  

Through his treatment there has been significant self-
reported evidence of occupational and family relations.  
Although concentration and memory has been fair, thinking has 
been overwhelmingly normal.  His memory and sleep were noted 
as improved with an absence of alcohol.  He has sleep 
disturbance but has also reported oversleeping.  He has not 
been repeatedly noted as hypervigilant, nor has he described 
obsessional rituals which interfere with routine activities.  
His speech has been consistently logical and not obscure or 
irrelevant.  Although he is depressed, the depression has not 
been shown to affect his ability to function independently, 
appropriately and effectively as he has worked continuously 
since 1983, mostly through self-employment by running his own 
company.  He has not shown spatial disorientation, neglect of 
personal appearance and hygiene.  The Veteran has shown 
difficulty with repeated alcohol abuse but he has shown the 
ability to stop when motivated.  Moreover, he has not 
demonstrated an inability to establish and maintain effective 
relationships.

The next higher level, 70 percent, is not warranted because 
the Veteran's symptoms do not include suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting the ability to function, impaired 
impulse control, neglect of personal hygiene, or difficulty 
adapting to stressful circumstances such as work.  
Additionally, though the Veteran was consistently given GAF 
score between 41 and 50 indicating serious symptoms, his 
symptoms do not correlate to the examples.  Even in March 
2005, when the Veteran was in good spirits and getting along 
well with his live-in daughter and his wife, he was assigned 
a GAF score of 45.  Admittedly, the Veteran has a serious 
alcohol problem; however, he is not suicidal, he has no 
obsessional rituals, he has had no problems with the law, and 
he has had the same employment for over 25 years.  Though he 
has limited social habits, he does note helping friends with 
VA claims, losing a friend to cancer, social drinking at the 
VFW, and, earlier in his treatment, being active within the 
VFW.  

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating.  As the 
criteria for the next higher (70 percent) rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (100 percent) have not been met.

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Though the Veteran's symptoms appeared to 
have increased starting in 2006 and continuing up to the June 
2009 examination, his symptoms have remained within the 50 
percent rating criteria during the entirety of his case.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). Consequently, referral for extraschedular 
consideration is not warranted.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, 
and persuasive evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to an initial increased disability rating, 
greater than 50 percent, for posttraumatic stress disorder 
(PTSD) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


